Citation Nr: 1243076	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  06-34 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic dental disability to include missing tooth #30, a broken tooth, and alveolar abscess residuals.  

2.  Entitlement to service connection for chronic jaw fracture residuals.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1965 to October 1968.  

This matter came before the Board of Veterans' Appeals on appeal from a March 2005 rating decision of the St. Petersburg, Florida, Regional Office (RO) which denied service connection for both a dental disorder to include a broken tooth and jaw fracture residuals.  In September 2010, the Board remanded the Veteran's appeal to the RO for additional action.  

The Board has reframed the issue of service connection for a dental disorder to include a broken tooth as entitlement to service connection for a chronic dental disability to include missing tooth # 30, a broken tooth, and alveolar abscess residuals in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Board has reviewed both the Veteran's physical claims file and his "Virtual VA" file so as to insure a total review of the evidence.   

The issue of the Veteran's entitlement to service connection for a dental disorder for Department of Veterans Affairs (VA) outpatient dental treatment purposes has been reasonably raised by the record on appeal.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993) (a claim for service connection for a dental disorder is also considered a claim for VA outpatient dental treatment).  The issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it.  The issue is referred to the RO for appropriate action.  



FINDINGS OF FACT

1.   Tooth #30 has been objectively shown to have been extracted during active service due to deep caries, an abscess, and an associated fracture of the tooth.  

2.  Chronic jaw fracture residuals were not objectively shown during active service or at any time thereafter.


CONCLUSIONS OF LAW

1.  Service connection for a chronic dental disability to include missing tooth #30, a broken tooth, and alveolar abscess residuals for compensation purposes may not be established.  38 U.S.C.A. §§ 1110, 1712, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381, 3.326(a) (2012).  

2.  Chronic jaw fracture residuals were not incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that the VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The notice must be provided to a claimant before the initial unfavorable RO decision on a claim for VA benefits.  VA has issued several VCAA notices to the Veteran including a December 2004 notice which informed him of the evidence generally needed to support a claim of entitlement to service connection and the assignment of an evaluation and effective date for an initial award of service connection; what actions he needed to undertake; and how VA would assist him in developing his claims.  The December 2004 VCAA notice was issued to the Veteran prior to the March 2005 rating decision from which the instant appeal arises.  The Veteran's claims were readjudicated in the August 2006 statement of the case (SOC) and the December 2011 supplemental statement of the case (SSOC) issued to the Veteran.  

VA has secured or attempted to secure all relevant documentation to the extent possible.  The Board remanded the Veteran's appeal to the RO for additional action including a VA dental evaluation.  The Veteran was afforded an October 2011 VA dental and oral examination for compensation purposes.  The examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The October 2011 examination report reflects that all relevant testing was performed.  The examiner noted reviewing the record and provided the requested opinion.  The Board finds that there has been substantial compliance with its September 2010 remand instructions and additional remand is not required.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (noting that substantial rather than strict compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268(1998)).  

In November 2010, the RO requested that the Veteran complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for all outstanding post-service dental treatment records and clinical documentation  pertinent to his claimed chronic jaw fracture residuals.  The Veteran subsequently reported having been treated at the Fort Jackson, South Carolina, and Fort Gordon, Georgia, Army medical facilities and VA medical facilities.  Searches of the records of the identified military medical facilities were conducted and revealed no additional relevant documentation.  Additional VA clinical documentation was incorporated into the record.  While the Veteran reported receiving private dental treatment, he has failed to identify the dentists providing such treatment and to otherwise assist in incorporating such documentation into the record.  The Court has held that VA's duty to assist the Veteran in the proper development of his case is "not always a one-way street" and the Veteran must be prepared to cooperate with VA's efforts to obtain all relevant evidence.  Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

All identified and available relevant documentation has been secured to the extent possible.  All relevant facts have been developed to the extent possible.  There remains no issue as to the substantial completeness of the Veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2012).  Any duty imposed on VA, including the duty to assist and to provide notification, has been met as set forth above.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In the circumstances of this case, additional efforts to notify or to assist the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  


II.  Service Connection

Service connection may be granted for a chronic disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A § 1110 (West 2002).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities, but may nevertheless be service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided for in § 17.161 of this chapter.  These conditions and other dental conditions or disabilities that are noncompensably rated under § 4.150 of this chapter may be service connected for purposes of Class II or Class II (a) dental treatment under 38 U.S.C.A. § 17.161.  38 C.F.R. § 3.381(b) (2012).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2012); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

A.  Chronic Dental Disability 

The Veteran asserts that service connection is warranted for a broken tooth and associated abscess residuals as the claimed disability was incurred in and treated by military dental personnel during active service.  In his October 2004 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran sought service connection for a "broken tooth."  

The Veteran's service treatment records reflect that the Veteran was seen by a dentist on October 16, 1965, and referred to medical personnel for treatment of an alveolar abscess.  The Veteran's abscess was subsequently hospitalized and treated for his abscess.  An October 19, 1965, dental treatment entry states "per abs #30 ext[racted] Darvon (6)."  At his February 1968 physical examination for service separation, the Veteran denied experiencing any "severe tooth or gum trouble."  On dental examination, the Veteran was reported to be missing tooth #30 and his third molars.  No other chronic dental disability was identified.  

In his January 2006 notice of disagreement (NOD), the Veteran advanced that he had been treated for a "broken tooth" at the Fort Jackson, South Carolina, Army Hospital during boot camp and "had complication[s]."  

In an April 2011 written statement, the Veteran clarified that:

Medical records support my claim for [a] chronic dental disorder to include [a] broken tooth.  I had a dental appointment on 10/16/1965 at which time the dentist tried to pull an abscessed tooth without any medication.  

At an October 2011 VA dental and oral examination for compensation purposes, the Veteran reported that: he had broken a tooth while eating pecan pie in 1965 during active service; was seen on October 16, 1965, at the base clinic for an alveolar abscess; and underwent excision of tooth #30 "that day."  The examiner commented that:

The examination of the Veteran's service record revealed the following: A single periapical radiograph showing tooth #30 present.  The radiograph is unmounted and within a dental film envelope inscribed "#30 - Deep Caries, abscess."  The envelope is undated but consistent with the documented service record for 16 OCT 1965.  The radiograph shows tooth #30 with an absent tooth structure of a portion encompassing the mesial one half of the tooth.  Additionally, there is a large radiolucency, consistent with dental caries, extending into the pulp chamber with a small, lucent lesion evident on the mesial root consistent with a diagnosis of a dental abscess.  The absent tooth structure noted is coronal to the previously described lucent area consistent with a fracture of the enamel surrounding the carious lesion.   

The Veteran was diagnosed with "fractured tooth #30 with dental abscess/extraction with no residuals."  The examiner clarified that "the service record clearly documents the extraction of tooth#30 secondary to abscess."  

The Veteran asserts that service connection for a chronic dental disability manifested by the loss of tooth #30 is warranted.  The Board has reviewed the probative evidence of record including the Veteran's written statements on appeal.  The Veteran sustained dental caries and an associated fracture and alveolar abscess involving tooth #30 and necessitating an inservice extraction of that tooth.  Service connection for compensation purposes may not be established for treatable carious teeth, replaceable missing teeth, and dental or alveolar abscesses.  38 C.F.R. § 3.381(b) (2012).  Therefore, service connection for the claimed chronic dental disability is denied.  

The Board notes that the issue of the Veteran's entitlement to service connection for a chronic dental disorder for VA outpatient dental treatment purposes has been referred above to the RO for adjudication and is not therefore addressed by the instant decision.  



B.  Chronic Jaw Fracture Residuals

The Veteran's service treatment records make no reference to a jaw fracture or other chronic jaw disability.  

In his October 2004 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran sought service connection for a jaw fracture.  In his January 2006 NOD, the Veteran stated that a dentist had fractured his jaw during dental treatment at the Fort Jackson, South Carolina, Army hospital.  

In his April 2011 written statement, the Veteran clarified that: he had undergone inservice dental treatment in October 1965; fell out of the dental chair; sustained a broken jaw; and was hospitalized for his injury at the Fort Gordon, Georgia, Army Hospital for three days.  He stated that his jaw healed improperly and resulted in the loss of all the teeth on the lower left side of his mouth.  

At the October 2011 VA dental and oral examination for compensation purposes, the Veteran presented a history of having fractured his jaw during the inservice extraction of tooth #30 when he fell from the dental chair and pulled the dentist to the floor with him.  The VA examiner noted that "the medical evidence, including physical exam and complete chart review does not document any jaw fracture."  

The Veteran asserts that he sustained chronic jaw fracture residuals during the October 1965 extraction of tooth #30.  A jaw fracture and chronic residuals thereof were not objectively manifested during active service or at any time thereafter.  The Veteran's claim is supported solely by his own subjective statements on appeal.  

The Veteran is competent to state that he fell from a dental chair during a tooth extraction; sustained a jaw injury; and was hospitalized for his jaw injuries.  However, the Board finds that his statements as to having sustained such trauma are not credible and belied by the objective evidence of record.  While the Veteran relates that he was treated for a jaw fracture sustained during the extraction of a tooth, the service treatment records make no reference to such trauma.  The service documentation conveys that the Veteran was hospitalized for treatment of an alveolar abscess three days prior to extraction of the tooth and the extraction was conducted with no reported complication.  Further, the report of the Veteran's February 1968 physical examination for service separation notes that the Veteran did not report having sustained a jaw fracture and specifically denied having broken any bones.  No jaw abnormalities were identified on physical evaluation.  

In the absence of any objective and credible evidence of chronic jaw fracture residuals, the Board concludes that service connection for the claimed disorder is not warranted.  


ORDER

Service connection for a chronic dental disability to include missing tooth #30, a broken tooth, and alveolar abscess residuals for compensation purposes is denied.

Service connection for chronic jaw fracture residuals is denied.



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


